     Case: 1:18-cr-00758 Document #: 74 Filed: 05/20/20 Page 1 of 17 PageID #:190




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                                 No. 18 CR 758-1
       v.                                        Judge John J. Tharp, Jr.

PIERRE ROBINSON                                  Emergency Judge Gary Feinerman

     Government’s Response To Defendant’s Motion For Pretrial Release

       Defendant Pierre Robinson has filed an emergency motion for pretrial release

(R. 70). Given the extraordinarily serious charge defendant faces, and the

extraordinary danger to the community he poses, there are no conditions that can

reasonably ensure defendant’s appearance and the safety of the community.

Consequently, for the reasons discussed below, defendant’s motion should be denied.

I.     BACKGROUND

       A.     The Instant Offense

       On December 23, 2014, defendant shot and killed Glenn Houston inside of a

convenience store on the South Side of Chicago. Defendant was on parole when he

murdered Houston.

       As alleged in the indictment, the murder of Houston was a premeditate

revenge killing. Defendant is a member of the Evans Mob faction of the Gangster

Disciples street gang, which was in an ongoing conflict with the “MTV” faction of the

Black Disciples. Houston was affiliated with the MTV Black Disciples. Robinson held

the rival MTVs responsible for the killing of one of Robinson’s fellow gang members

and killed Houston, despite the fact that there was no indication that Houston was

personally involved in the killing.
   Case: 1:18-cr-00758 Document #: 74 Filed: 05/20/20 Page 2 of 17 PageID #:191




      The murder was captured on the store’s surveillance video. People who know

Robinson well recognized him in the video.




                                        2
   Case: 1:18-cr-00758 Document #: 74 Filed: 05/20/20 Page 3 of 17 PageID #:192




      Not only was Robinson on parole at the time of the murder, but he had been

arrested just six days earlier. At the time of the arrest, Robinson was wearing the

same clothing he wore during the murder:




                                        3
   Case: 1:18-cr-00758 Document #: 74 Filed: 05/20/20 Page 4 of 17 PageID #:193




      Approximately 30 minutes before the murder, defendant posted a memorial to

Chris Spraggins, a/k/a “Chris G,” a member of the Evans Mob who had been killed

(December 23 would have been Spraggin’s birthday). Among other things, Robinson

wrote, “I Used To Ask U Do U Got Me If I Got Taken Out This Shit Early,” and “We

Got Each Other.” A little less than an hour of the murder, Robinson posted, “Mann

Wassup Its Chris G Day Pop Out.” The following day, Robinson bragged about being

“BACK AT IT.” Then, on December 25, Robinson posted (explanation in brackets):

      LOOK MAN
      I GOT A RUGGER [Ruger – other photos show Robinson with a Ruger
      P95 handgun with an extended magazine] ON ME NOW
                                        4
   Case: 1:18-cr-00758 Document #: 74 Filed: 05/20/20 Page 5 of 17 PageID #:194




      I GOT LIKE FOUR BABY CHOPPERS [Tec 9s or guns with extended
      magazines]
      KNOW WHAT I MEAN???
      I FEEL LIKE OSAMA IN THIS MOTHERFUCKER
      BIN LADEN THAT IS
      #WARREADY




      In private postings, Robinson also defaced photographs of Houston, apparently

taking credit for his killing. For example, Robinson posted a photograph of Houston

with the words “Mac in my Blunt” handwritten on it. According to gang experts from

the Chicago Police Department, this is a reference to killing Houston. Similarly,

Robinson posted images of Houston with “BDK, “MTVK,” and “I’m dead” handwritten

on it. “BDK” is common slang for “Black Disciple Killer,” a phrase used by rivals of

the Black Disciples.




                                         5
   Case: 1:18-cr-00758 Document #: 74 Filed: 05/20/20 Page 6 of 17 PageID #:195




      B.     June 18, 2015, shooting of Deshawn Danzler and murder of
             Hamood Dawoodi

      Robinson’s parole was revoked following the murder of Glenn Houston. He was

released from prison in May 2015.

      On June 18, 2015, Robinson’s fellow Evans Mob member Lynell Simmons, a/k/a

“Gutta,” was shot and killed. The shooting took place at about 3:10 p.m. Two men got

out of a maroon van and started firing. Simmons was pronounced dead at the hospital

about 30 minutes later.

      Substantial evidence indicates that later that evening, shortly before 9:55 p.m.,

Robinson traveled to the apartment building where Deshawn Danzler lived, located

at 7945 South State Street. Danzler is an MTV member.

      Robinson buzzed several apartments until Hamood Dawoodi, who lived in the

first floor apartment, answered the door. Moments later, Dawoodi knocked on the

door to Danzler’s apartment, which was the basement unit. Danzler opened the door

partially and saw Dawoodi. Robinson then jumped out of the stairwell and began

shooting Danzler, who slammed the door shut. Robinson continued to shoot through

the door. There was then a pause in the shooting, after which Robinson shot Dawoodi

several times. He then fled the scene. Danzler survived with a deep graze wound to

his scalp and a broken wrist, but Dawoodi died from his wounds.

      Danzler was transported to the hospital. Danzler was interviewed by Chicago

Police Detectives there. He gave an account of what happened that is consistent with

the facts described above, except that he claimed he did not see the shooter. The next

day, July 19, he received a telephone call from Robinson. During the call, Robinson


                                          6
    Case: 1:18-cr-00758 Document #: 74 Filed: 05/20/20 Page 7 of 17 PageID #:196




taunted Danzler. He told Danzler he was “fast” unlike the “other guys.” Robinson also

posted several Facebook memorials to Simmons on June 19.

       The evening of June 19, after he was discharged from the hospital, Danzler

called his brother Marcus Rollins in jail. The calls were recorded. During those calls,

Danzler described in detail the events of June 18, and identified the shooter as Pierre

Robinson. 1 Rollins confirmed that he knew who Robinson was, and described him as

the person who killed “G-Mac” (Glenn Houston) in the convenience store in December.

During this and subsequent recorded jail calls, Danzler also discussed the shooting

of Gutta, and identified the MTV members responsible.

       C.     Federal Gun Case

       Robinson was prosecuted federally for being a felon in possession of a firearm

in case number 16 CR 782. Police officers responded to a call of a man flashing a gun

near the intersection of 63rd and Eberhardt in Chicago. They responded, and

encountered Robinson in possession of a semiautomatic pistol.

       At sentencing, the government presented detailed evidence regarding

Robinson’s use of social media. 16 CR 782, R. 70. That evidence included Robinson

frequently posing with firearms, bragging about his involvement with the Evans Mob,

and taunting rival gang members. Id.

       D.     Procedural Background

       Defendant was charged by indictment on November 7, 2018, with one violation

of 18 U.S.C. § 1959(a)(1), murder in order to maintain or increase Robinson’s position


1Danzler refuses to testify about the incident. He is currently being prosecuted for contempt
of court in case number 19 CR 518.

                                             7
      Case: 1:18-cr-00758 Document #: 74 Filed: 05/20/20 Page 8 of 17 PageID #:197




in the Evans Mobb street gang. Defendant, who was serving his federal sentence in

case number 16 CR 782, had his initial appearance in this matter on November 30,

2018, and has been held in federal custody since. R. 7. On April 24, 2019, a

superseding indictment was returned, which added an 18 U.S.C. § 1591(a)(1) charge

against co-defendant Derrick Swanson, for a different murder. This is defendant’s

first motion for bond in this case.

                                 LEGAL STANDARD

        Because defendant has been charged with a crime of violence, this Court must

detain defendant if the government shows, by a preponderance of the evidence, that

no conditions will reasonably assure defendant’s presence in court and/or, by clear

and convincing evidence, that no conditions will reasonably assure the safety of any

other person and the community. 18 U.S.C § 3142(f)(1).

        In evaluating whether defendant should be detained, a court must take into

account (1) the nature and circumstances of the offenses charged; (2) the weight of

the evidence; (3) the defendant’s history and characteristics, including his “physical

and mental condition;” and (4) the nature and seriousness of the danger to any person

or the community that would be posed by the defendant’s release. 18 U.S.C. § 3142(g).

II.     ARGUMENT

        Defendant has failed to rebut the presumption in favor of detention in this

case. Defendant poses an extreme danger to the community. The last two times he

was released from prison, he murdered someone.

        Defendant faces, at minimum, life imprisonment without the possibility of

parole. His incentive to flee could not be greater.
                                           8
   Case: 1:18-cr-00758 Document #: 74 Filed: 05/20/20 Page 9 of 17 PageID #:198




      There is no condition or set of conditions that can reasonably assure

defendant’s appearance in court or the safety of the community. Moreover, as detailed

below, the MCC has implemented a comprehensive set of protocols to control the

spread of COVID-19 within the facility. In light of the extensive measures being taken

to contain and treat COVID-19, and given the medical resources to which defendant

has access at MCC, the Court should deny defendant’s motion for release on grounds

that defendant’s continued detention is necessary to reasonably assure his

appearance in court and public safety.

      A.     The Section 3142(g) Factors Weigh Heavily in Favor of Detention

             1.    The Nature and Circumstances of the Offenses and the
                   Weight of the Evidence

      Defendant committed a premeditated murder of a rival gang member.

Afterward, he bragged about it online.

      The weight of the evidence against defendant is strong. The murder was

captured on videotape. He was wearing the same clothes he wore when arrested just

six days earlier. Multiple people who know defendant well are prepared to testify that

they recognize him in the video. An eyewitness inside the store has also identified

defendant. Finally, defendant posted online about his motive and celebrated the

murder of Houston.

      The nature and circumstances of the offense and the weight of the evidence

weigh heavily in favor of detention.




                                          9
     Case: 1:18-cr-00758 Document #: 74 Filed: 05/20/20 Page 10 of 17 PageID #:199




              2.     Defendant’s History and Characteristics

        Defendant has an uninterrupted string of arrests and convictions for gun and

gang related crimes. Most of his crimes were committed while under some form of

court supervision. While two of defendant’s unlawful use of a weapon convictions were

vacated after the state supreme court invalidated part of the Illinois unlawful use of

a weapon statute, the underlying conduct remains the same: he was a member of a

violent street gang who carried guns.

B.      Officials Have Established Comprehensive Health Measures at the
        MCC

        Defendant is a healthy 26-year-old man. Per the Court’s order, the government

obtained and filed defendant’s medical records from MCC under seal. R. 73.

Defendant does not claim that he has tested positive for COVID-19 or that he is

exhibiting any symptoms related to COVID-19. R. 70.

        In his motion, defendant claims that he suffers from “syncope disorder,” which

makes him “more vulnerable and at higher risk of getting sick from the virus.” R. 70,

pp. 3-4. This condition does not appear on the CDC’s list of factors placing individuals

at higher risk from COVID-19. 2 Defendant has not offered any evidence to support

his claim that this condition puts him at increased risk for complications from

COVID-19, let alone his claim that it increases his risk of contracting the virus.

        Nor does “syncope disorder” or references to losing consciousness appear in

defendant’s medical records from the BOP. In his presentence report from his prior



2 Available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
higher-risk.html (last visited May 20, 2020).

                                           10
   Case: 1:18-cr-00758 Document #: 74 Filed: 05/20/20 Page 11 of 17 PageID #:200




case, defendant reported that, “When he was approximately 14 years old, he

experienced four to five episodes in which he lost consciousness. The defendant was

treated at the University of Chicago Hospitals and was informed that he had legions

on his lungs.” According to the PSR, the probation officer did not receive a response

to the officer’s request for medical records from the hospital. Defendant has not

presented enough evidence to conclude that he suffers from a medical condition that

places him at increased risk of complications from COVID-19.

        In addition, while it is true as a general matter that prisons can be trouble

spots for the transmission of viruses, the MCC has established a comprehensive set

of precautionary measures to limit transmission inside the jail. Based on the most

recent information from MCC administrators, as of May 19, 2020, a total of 30 staff

members and 139 inmates have tested positive for COVID-19. Of the 30 staff

members, 20 have returned to work after receiving medical clearance to do so. The

remaining staff members either have not been at the MCC for the last several weeks

or have had limited recent interaction with inmates as a result of the restrictions and

modifications now in effect at the MCC—that is, inmates are mostly confined to their

cells and will continue to be so for the near future. With respect to inmates, none are

hospitalized, and 123 have been medically cleared and were returned to general

population, consistent with the Federal Bureau of Prisons (BOP) COVID-19 Action

Plan.

        Despite the positive cases at the MCC, it remains a safe place for defendant to

be housed. Consistent with the Federal Bureau of Prisons COVID-19 Action Plan, the



                                          11
     Case: 1:18-cr-00758 Document #: 74 Filed: 05/20/20 Page 12 of 17 PageID #:201




MCC has taken extraordinary steps to combat this virus and remains committed to

providing all necessary precautionary measures and supportive therapies to avoid an

outbreak of COVID-19, including taking all of the preventive actions advised by the

Centers for Disease Control and Prevention (CDC) and the Illinois Department of

Public Health regarding the disease.

         MCC officials have substantial experience ensuring that viral outbreaks do not

occur at their facilities. They recognize the unique threat posed by the transmission

of viruses inside a jail. That said, health and prison officials recognize that COVID-19

carries an increased risk of transmission, carries a higher fatality rate than many

other viruses, and has resulted in a state of emergency nationwide. Accordingly,

consistent with Phase Two of the Bureau of Prisons COVID-19 Action Plan

implemented on March 13, 2020, 3 the MCC has employed the following measures:

         •      Social Visitation. The MCC has placed a temporary hold on all social
                visits, such as visits from friends and family, as well as all outside
                programming, to limit the number of people entering the MCC and
                interacting with detainees. Attorney visits are occurring on a case-by-
                case basis when approved by the warden.

         •      Detainees Entering the Facility. As of March 13, 2020, the MCC and
                BOP suspended inmate movement between facilities for 30 days (and
                have since reevaluated and extended that policy, as explained below).
                The MCC will make exceptions for special cases such as writs for
                prosecution on pending charges, Interstate Agreements on Detainers,
                medical or mental health reasons, RRC placements, and judicial
                proceedings (which are evaluated on a case-by-case basis). The MCC will
                also continue to process and admit new inmates, who are being screened
                for COVID-19 exposure risk factors and symptoms, including having
                their temperature taken.

         •      Screening Procedures. When a new detainee enters the MCC,

3   https://www.bop.gov/resources/news/20200313_covid-19.jsp (last visited May 14, 2020).

                                              12
    Case: 1:18-cr-00758 Document #: 74 Filed: 05/20/20 Page 13 of 17 PageID #:202




             medical professionals will screen the inmate for coronavirus symptoms
             and exposure risk factors, including having the inmate’s temperature
             taken.

       •     Sanitation and Hygiene. Signs and hand sanitizer have been posted
             throughout the MCC, educating detainees and correctional officers
             about proper hygiene. In addition, the MCC is increasing daily cleaning
             of surfaces.

       •     Quarantine. Asymptomatic inmates with exposure risk factors are
             being quarantined. Symptomatic inmates with exposure risk factors are
             being isolated and tested for COVID-19 per local health authority
             protocols.

       •     Correctional Officers. Enhanced health screening of MCC staff will
             be implemented in areas with “sustained community transmission,” as
             determined by the CDC. Such screening includes self-reporting and
             temperature checks (initially for the 30 days following March 13 and
             subsequently extended as part of the BOP’s later phases).

       Since late March 2020, the BOP has announced the immediate implementation

of additional phases of its COVID-19 Action Plan. The BOP updated its quarantine

and isolation procedures to require all newly admitted inmates to BOP, whether in a

sustained community transition area or not, be assessed using a screening tool and

temperature check, and to require asymptomatic inmates be placed in quarantine for

a minimum of 14 days or until cleared by medical staff. Symptomatic inmates are

placed in isolation until they test negative for COVID-19 or are cleared by medical

staff as meeting CDC criteria for release from isolation.

       On April 1, 2020, the BOP announced the immediate implementation of

Phase 5 of its COVID-19 Action Plan, which includes the following measures: 4

       •     For an initial 14-day period (which has subsequently been extended),

4See https://www.bop.gov/resources/news/20200331_covid19_action_plan_7.jsp (last visited
May 20, 2020).

                                          13
    Case: 1:18-cr-00758 Document #: 74 Filed: 05/20/20 Page 14 of 17 PageID #:203




             inmates in every institution will be secured in their assigned
             cells/quarters to decrease the spread of the virus. This modification to
             our action plan is based on health concerns, not disruptive inmate
             behavior.

       •     During this time, to the extent practicable, inmates should still have
             access to programs and services that are offered under normal operating
             procedures, such as mental health treatment and education.

       •     In addition, the Bureau is coordinating with the United States Marshals
             Service to significantly decrease incoming movement during this time.

       •     After 14 days, this decision will be reevaluated and a decision made as
             to whether or not to return to modified operations.

       •     Limited group gathering will be afforded to the extent practical to
             facilitate commissary, laundry, showers, telephone, and Trust Fund
             Limited Inmate Computer System access.

       •     As of April 10, 2020, all staff members and inmates at the MCC are
             wearing face masks for further protection.

       Phase Five was extended with Phase Six, which extended the previously-

adopted limitations on inmate movement, the suspension of social and legal visits,

and the requirement of a 14-day quarantine for all new intakes, detainees, writ

returns, parole violators, and hospital returns (even if asymptomatic), in addition to

any close contacts of a confirmed or suspected case of COVID-19. 5 Phase Six also

provides that any inmate with COVID-19 symptoms or a fever shall be isolated in a

single cell with specific test-based and symptom-based strategies for release from

isolation; that all staff and contractors must wear personal protective equipment; and

that all staff and inmates should wear face coverings. And most recently, as of May



5  See https://www.bop.gov/resources/news/pdfs/20200414_press_release_action_plan_6.pdf
(last visited May 14, 2020); https://prisonology.com/wp-content/uploads/2020/04/COVID-19-
Phase-6-Plan-2020-04-13.pdf (last visited May 14, 2020).

                                           14
   Case: 1:18-cr-00758 Document #: 74 Filed: 05/20/20 Page 15 of 17 PageID #:204




18, 2020, the BOP implemented Phase Seven of its Action Plan, which extends Phase

6 through June 30, 2020. As a result of these provisions, in addition to inmates who

have displayed symptoms of COVID-19 or who have tested positive for COVID-19

being placed in isolation, the units in which these inmates were housed have been

quarantined.

      In short, by following the BOP’s COVID-19 Action Plan, the MCC has

implemented comprehensive measures to protect its detainees and staff from COVID-

19. Given these comprehensive measures, defendant’s pretrial release is

unwarranted. See, e.g., United States v. Ayala-Calderon, 2020 WL 1812587, at *3

(E.D. Tex. Apr. 8, 2020) (denying release because “[d]efendant has not presented any

countervailing argument or evidence that adequate precautions are not being taken

in the Bowie County Correctional Center”); United States v. Neadeau, 2020 WL

1694853, at *3 (D. Minn. Apr. 7, 2020) (“[T]he Court cannot conclude that release is

appropriate when the Sherburne County Jail has taken appropriate measures to

prevent an outbreak.”); cf. United States v. Wesson, 2020 WL 1814153, at *2 (N.D.

Ohio Apr. 9, 2020) (denying post-conviction release under § 3145(c) because the “U.S.

Marshals Service has taken extraordinary measures to limit the threat posed by

COVID-19,” meaning that “speculation about future conditions does not constitute a

‘compelling reason’ for temporary release.”).

      In addition to implementing the various phases of this Action Plan, the MCC

also has doctors and nurses who monitor and provide care onsite to detainees like

defendant. They continue to make regular rounds should defendant decide to seek



                                          15
     Case: 1:18-cr-00758 Document #: 74 Filed: 05/20/20 Page 16 of 17 PageID #:205




medical assistance for whatever reason. If defendant should need intensive treatment

that cannot be provided inside the MCC, detainees are transported to community

hospitals in the event of an emergency. And in the event that defendant becomes

infected with COVID-19, he would be quarantined, monitored, and receive any

needed treatment, consistent with the Center for Disease Control’s guidelines. This

too militates against his release. See, e.g., United States v. Molina, 2020 WL 1640182,

at *1 (N.D. Ala. Apr. 2, 2020) (denying post-conviction release under § 3145(c) in part

because defendant’s jail “has 24-hour medical staff available”).

        In short, defendant is housed in a detention facility where social contact with

the outside world has been suspended, where new entrants (staff and inmates) to the

facility are screened, and where measures to isolate high-risk individuals are in

progress, and at which his exposure to COVID-19 is limited. Thus, there is nothing

exceptional about the COVID-19 pandemic that warrants defendant’s immediate

release from the MCC.

C.      Releasing Defendant and Others Like Him Would Place An Undue
        Burden on the Pretrial Services Office and the Courts

        Releasing defendant and others like him would place a substantial and

unwarranted burden on Pretrial Services and the Courts. For example, to place a

defendant on release, a Pretrial Services Officer must vet the proposed residence and

meet the proposed third-party custodian and other residents who live there. A flood

of release orders would force these Officers to conduct a substantial amount of in-

person, in-home meetings, exposing them to a heightened risk of infection. To be sure,

one case, by itself, would not strain the system. Yet if the Court released defendant,


                                          16
   Case: 1:18-cr-00758 Document #: 74 Filed: 05/20/20 Page 17 of 17 PageID #:206




there undoubtedly would be an avalanche of defendants would also seek release,

endangering the community and also stretching the bandwidth of Pretrial Services.

COVID-19 does not diminish the public interest in ensuring defendant appear in

court and the safety of the community. In light of the protective measures now in

place at the MCC and the § 3142(g) factors outlined above, COVID-19 does not

warrant defendant’s release from jail.

                                  CONCLUSION

      For the foregoing reasons, the Court should deny defendant’s motion and order

his continued detention pending trial.

                                         Respectfully submitted,
                                         JOHN R. LAUSCH, JR.
                                         United States Attorney

                                By:      /s/ Rajnath P. Laud
                                         RAJNATH LAUD
                                         Assistant U.S. Attorney
                                         219 South Dearborn St., Rm. 500
                                         Chicago, Illinois 60604
                                         (312) 469-6306

Dated: May 20, 2020




                                          17
